Citation Nr: 0931962	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  07-13 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for major depressive 
disorder, to include as secondary to service-connected 
bilateral hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Esquire


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1956 to September 
1956.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions dated in January 
2006 and January 2009 of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska, which denied 
the benefits sought on appeal.  The Veteran appealed those 
decisions to BVA, and the case was referred to the Board for 
appellate review. 

In February 2009, the Board remanded the Veteran's claim for 
entitlement to service connection for PTSD to obtain AOJ 
consideration of newly submitted evidence.  The AOJ 
considered such evidence in a June 2009 supplemental 
statement of the case (SSOC).  Therefore, the Board finds 
that its remand directives have been complied with.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran has not been shown to have PTSD that is 
causally or etiologically related to a verified in-service 
stressor.

3.  The Veteran has not been shown to have major depressive 
disorder that is causally or etiologically related to his 
active service or a service-connected disability; and his 
preexisting schizoid personality has not been shown to have 
permanently worsened or increased in severity beyond its 
natural progression during service.




CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).

2.  Major depressive disorder was not incurred in or 
aggravated by active military service, and is not proximately 
due to a service- connected disability.  38 U.S.C.A. §§ 1131, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist Veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the Veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the Veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
must ask the Veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by letters 
sent to the Veteran in April 2005 and September 2008.  The 
September 2008 letter addressed all required notice elements, 
including the relevant rating criteria and effective date 
provisions, and was sent prior to the initial unfavorable 
decision by the AOJ.  In this case, the April 2005 letter was 
sent prior to the initial unfavorable decision by the AOJ; 
however, it did not address either the relevant rating 
criteria or effective date provisions.  Nonetheless, the 
Board finds that this was harmless error because service 
connection is being denied, and therefore no rating or 
effective date is being assigned.  Furthermore, the Veteran 
received notice of these elements with respect to his PTSD 
claim in an April 2009 notice letter.  Therefore, the Board 
finds that VA has fulfilled its duty to notify under the 
VCAA.

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the Veteran's service treatment records, VA 
treatment records and private treatment records pertinent to 
the years after service.  Additionally, the Veteran was 
afforded a VA examination in September 2008 for his major 
depressive disorder claim.  To that end, when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the VA opinion obtained in this case is more 
than adequate, as it is predicated on a full reading of the 
private and VA medical records in the Veteran's claims file.  
It considers all of the pertinent evidence of record, to 
include the Veteran's private psychiatric evaluation in 
August 2008, as well as the statements of the Veteran, and 
provides a complete rationale for the opinion stated, relying 
on and citing to the records reviewed.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Turning to the Veteran's PTSD claim, the Board notes that the 
Veteran has not had a VA examination specifically for this 
claim.  Although the September 2008 VA examiner discussed the 
August 2008 private examination which diagnosed the Veteran 
with PTSD, this VA examination was not specifically for his 
PTSD claim.  The case of McLendon v. Nicholson, 20 Vet. App. 
79 (2006), held that an examination is required when (1) 
there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.

The Board concludes that an examination is not needed in this 
case.  Although the Veteran was diagnosed with PTSD at the 
August 2008 private evaluation, there is no competent 
evidence of record verifying any of the Veteran's claimed 
stressors, and as such a VA examination would not assist the 
Veteran in substantiating his claim.  See 38 C.F.R. § 
3.304(f) (2008) (service connection for PTSD requires, inter 
alia, a link, established by medical evidence, between 
current symptoms and a [verified] in-service stressor).  
Accordingly, no examination is necessary in this case.  The 
Board, therefore, finds that the VCAA duty to assist has also 
been satisfied.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre- 
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which version favors the claimant.

Furthermore, every Veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111.  History provided by the 
Veteran of the preservice existence of conditions recorded at 
the time of the entrance examination does not, in itself, 
constitute a notation of a preexisting condition.  38 C.F.R. 
§§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To 
rebut the presumption of sound condition under section 1111 
of the statute for disorders not noted on the entrance or 
enlistment examination, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable."  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; Id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established in the 
action.  Black's Law Dictionary 1067 (5th ed. 1979).  
Therefore, where the presumption of sound condition at 
entrance to service cannot be rebutted, the fact for which 
the presumption stands--that is, that the Veteran was in 
sound condition at entry to service as to the disability for 
which he seeks service connection--must be assumed as a 
matter of law.  Accordingly, service connection may not be 
granted on the basis of aggravation of a preexisting disease 
or injury in such a case.  Rather, where the government fails 
to rebut the presumption of soundness under section 1111, the 
Veteran's claim must be considered one for service incurrence 
or direct service connection.  See Wagner, 370 F.3d at 1094, 
1096 (indicating that, in cases where the presumption of 
soundness cannot be rebutted, the effect is that claims for 
service connection based on aggravation are converted into 
claims for service connection based on service incurrence).

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For 
Veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat Veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened.  Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

In this case, the presumption of soundness applies because 
there are no references to a psychiatric disorder, to include 
PTSD and major depressive disorder, or any associated 
symptoms at the time of the Veteran's service entrance 
examination in June 1956.  Although there is some evidence 
indicating that the Veteran may have had a preexisting 
psychiatric disorder, including the findings of the August 
1956 Report of Aptitude Board, the Board finds that there is 
insufficient evidence establishing that a psychiatric 
disorder, to include PTSD or major depressive disorder, 
clearly and unmistakably existed prior to service.  
Therefore, the presumption may not be rebutted, and the 
Board's analysis must turn to the issue of whether the 
Veteran's current psychiatric disorder was incurred during 
the Veteran's active service.  See Wagner, 370 F.3d at 1094-
1096 (indicating that, in cases where the presumption of 
soundness cannot be rebutted, the effect is that claims for 
service connection based on aggravation are converted into 
claims for service connection based on service incurrence); 
VAOPGCPREC 3-03.

I.  PTSD

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e. DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2008).  Although service connection may be established based 
on other in-service stressors, the following provisions apply 
for specified in-service stressors as set forth below:

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships of 
the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
See 38 C.F.R. § 3.304(f)(1) (2008).

Where VA determines that the Veteran did not engage in 
combat, his lay testimony, by itself, would not be sufficient 
to establish the alleged stressor.  Instead, the record must 
contain service records or other independent credible 
evidence to corroborate his testimony as to the alleged 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Those service records that are available must 
support and not contradict his lay testimony concerning the 
non-combat stressors.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  In this regard, VA "is not required to accept 
doctors' opinions that are based upon the appellant's 
recitation of medical history."  See Godfrey v. Brown, 8 
Vet. App. 113, 121 (1995).

In considering the evidence of record under the laws and 
regulations set forth above, the Board concludes that the 
Veteran is not entitled to service connection for PTSD.  
Although the Veteran was diagnosed with moderately severe 
schizoid personality during service, this was determined to 
be a pre-existing condition that was not aggravated by the 
Veteran's two and one half months of active service.  
Nonetheless, as was noted above, the presumption of soundness 
has not been rebutted by clear and mistakable evidence in 
this case, and therefore the Veteran's claim is construed as 
one of service incurrence rather than aggravation.  In this 
regard, the Veteran's service treatment records are negative 
for any complaints or treatment for PTSD.  See 38 C.F.R. § 
3.303(d) (2008).  The Veteran does not claim that he was 
diagnosed with or received treatment for PTSD during active 
military service.

A review of the evidence of record indicates that the Veteran 
has been diagnosed with a variety of psychiatric conditions.  
Specifically, the August 2008 private physician diagnosed him 
with PTSD, adjustment disorder, major depressive disorder, 
sleepwalking disorder, alcohol dependence in remission and 
nicotine dependence in remission.  However, the physician 
based this conclusion on the Veteran's reported history.  
There was no evidence that the above-cited private physician 
reviewed the Veteran's claims file or service records and 
there was no objective verification of the Veteran's claimed 
stressors.  The Board notes that although a March 2006 letter 
from the Vet Center showed that the Veteran had PTSD 
symptoms, the August 2008 private physician is the only 
medical professional to have diagnosed the Veteran with PTSD.

Nonetheless, service connection is still not warranted in 
this case because the Veteran's alleged stressors have not 
been verified.  A review of the Veteran's personnel file does 
not contain any evidence of combat participation nor combat 
medals received.  Therefore, the Veteran's lay testimony 
alone is insufficient to establish the occurrence of his 
claimed in-service stressors.  See 38 C.F.R. § 3.304(f)(1) 
(2008).

In this case, the Veteran has claimed several stressful 
incidents during service, to include being harassed by a 
sergeant, to include being forced to shave off stitches in 
his chin and being told to bury his rifle and then dig it up 
and clean it off prior to inspection, witnessing a fellow 
trainee who had been beaten and that the Veteran thought had 
died, and witnessing a fellow trainee stuck inside a ring of 
fire.  The Veteran did not know the names of the other 
soldiers or sergeant involved in the incidents described.  As 
noted above, because the Veteran did not participate in 
combat with the enemy, the record must contain service 
records or other independent credible evidence to corroborate 
his testimony as to the alleged stressors.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).

Accordingly, in September 2006, the RO contacted the Marine 
Corps University Archives and provided a description of the 
Veteran's claimed stressors.  In December 2006, a reply was 
received stating that records of training units that would 
record day-to-day activities were and are not considered 
permanent records.  The Marine Corps University Archives 
therefore did not have such materials in their holdings, even 
for the major training facilities at Camp Lejeune and Camp 
Pendleton.  The response continued that even if such records 
were available, it was highly unlikely that the personnel 
that ran the camp would record the fact that they abused 
recruits.  The response then stated that if there was a 
formal investigation into the matter, then the pertinent 
documentation would be inserted into the personnel files of 
the individuals concerned, and a file would be maintained by 
JAG.  To get those files, one would need the names of those 
pressing charges and those accused of the improper action.  
Thus, the response concluded that they were not able to 
provide the information sought.

Thus, in December 2006, the RO prepared a Memorandum 
regarding the verification of the Veteran's stressors.  The 
Memorandum stated that the Veteran's service treatment 
records were negative for treatment of or diagnosis for PTSD 
in service.  VA outpatient notes were negative for treatment 
of PTSD.  A letter from the Vet Center showed that the 
Veteran had PTSD symptoms.  Service personnel records were 
negative for an in-service stressor.  The Veteran reported 
his stressors as incidents that happened during training in 
the U.S. Marine Corps, and are described above.  Request for 
information from NARA was negative.  Specifically, the 
response noted that "records of training units that would 
record day-to-day activities were and are not considered 
permanent records."  These were the type of events that the 
Veteran described as his stressors.  Accordingly, the RO 
concluded that they were unable to corroborate the Veteran's 
reported stressors.  

Furthermore, the Veteran has not submitted any other evidence 
corroborating his claimed stressors.  The Board does observe 
that the Veteran has submitted several lay statements from 
family members, as well as his own contentions regarding his 
alleged stressors.  However, the Board finds that these 
statements are of little probative value because as was noted 
above, the Veteran's lay testimony alone is insufficient to 
establish the occurrence of his claimed in-service stressors.  
See 38 C.F.R. § 3.304(f)(1) (2008).  Similarly, the lay 
testimony of the Veteran's relatives, offered nearly 50 years 
after the occurrence of the claimed stressors, may not serve 
as verification of his in-service stressors without further 
corroborating evidence.

Therefore, because there is no corroborating evidence of 
record to verify the Veteran's claimed stressors, the Board 
finds that service connection for PTSD cannot be granted.  38 
C.F.R. § 3.304(f).

Lastly, the Board does acknowledge the above cited August 
2008 private opinion.  This opinion diagnosed the Veteran 
with PTSD, and stated that according to the manner in which 
the Veteran explained it in the evaluation, he was subjected 
to an extremely severe trauma involving an individual who, 
for all practical purposes, the Veteran felt would burn to 
death.  The examiner stated that this in and of itself was 
sufficient cause according to the DSM IV for a profoundly 
severe PTSD and virtually all symptoms thereof.  Furthermore, 
the examiner stated that the issue of the Veteran receiving a 
discharge "under honorable conditions" was never 
satisfactorily answered during the evaluation.  The examiner 
stated that this fact, superimposed on the Veteran's brother 
thinking that "[the Veteran] must have had a nervous 
breakdown", was "perhaps enough for [the examiner] to 
surmise that the Veteran's difficulties with emotionally 
adjusting to military life" to include "the horrendous 
types of feelings he had when again seeing the Marine almost 
burn to death" would, in his opinion, indicate that at least 
some of the Veteran's PTSD was recognized symptomatically 
during service.  He continued that regardless of the fact 
that the Veteran's condition wasn't referred to as PTSD (the 
nomenclature for these kinds of symptoms had not yet been 
described [as PTSD] until 1980), it would be perhaps fair to 
assume that at least some of the symptomatology of the PTSD 
was in fact recognized by the Marine Corps.  

However, for several reasons, the Board finds this opinion to 
be of low probative value.  Initially, the Board notes that 
there is no indication that the private examiner reviewed any 
of the Veteran's records.  In this regard, the private 
examiner stated that the Veteran's discharge under honorable 
conditions had "never been satisfactorily explained" to 
him; however, the Veteran's service treatment records 
document a history of moderately severe schizoid personality, 
and an August 1956 Report of Aptitude Board decision 
explained that the Veteran was failing to progress during 
training and was therefore being discharged for 
unsuitability.  

Next, the private examination is in part factually incorrect.  
At several points during the examination, the private 
physician referred to the Veteran as a "Vietnam Veteran" 
and serving during the Vietnam War.  The private examiner 
also stated that the Veteran was discharged "at the time at 
which his colleagues would surely have been sent to Vietnam 
for combat duty."  However, a review of the Veteran's 
service records shows that he served for only two and a half 
months in 1956, which was not during the Vietnam War, nor any 
other period of war.  In this regard, the September 2008 VA 
examiner, who reviewed this private evaluation in examining 
the Veteran's major depressive disorder, noted that he 
disagreed with this report and did not find it credible.  In 
the VA examiner's opinion, this was a "shotgun" report; one 
that covered so many issues such as that of PTSD, major 
depressive disorder and an adjustment disorder, that it 
called into question the credibility of the diagnosis.  It 
was obvious that when one diagnosis was not granted service 
connection, the private physician provided various angles of 
other diagnoses so that the Veteran has other diagnoses to be 
looked at for service connection.  The VA examiner continued 
that this examination was unbelievable in clinical practice 
and that this was not how the Veteran presented in the real 
world.  He continued that he had reviewed a host of reports 
by this private physician over the years and had found, as 
well as his professional colleagues, that his reports tend to 
drastically portray the Veteran in a totally different 
social, occupational or diagnostic fashion than with that of 
the consensus of the examiners at the VA.  He stated that in 
summary, the impairments were so drastic as to be 
unbelievable.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 
295 (2008) (the probative value of a medical opinion comes 
from whether it is the factually accurate, fully articulated, 
and sound reasoning for the conclusion).

Although the Veteran may sincerely believe that his PTSD was 
caused by his claimed stressors during active service, the 
Veteran, as a lay person, is not competent to testify that 
his current PTSD was caused by his military service.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is no 
indication in the record that the Veteran is a physician or 
other health care professional.  Therefore, as a layperson, 
he is not competent to provide evidence that requires medical 
knowledge because he lacks the requisite professional medical 
training, certification and expertise to present opinions 
regarding diagnosis and etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); see also Voerth v. West, 13 Vet. App. 
117, 119 (1999) (unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus to service).  Therefore, the Veteran's 
statements regarding etiology do not constitute competent 
medical evidence on which the Board can make a service 
connection determination.

In summary, the Veteran's claim for service connection for 
PTSD cannot be granted because his claimed in-service 
stressors have not been verified by any corroborating 
evidence.  Absent a verified in-service stressor and a 
medical nexus between such a verified in-service stressor and 
a current diagnosis of PTSD, service connection for PTSD must 
be denied.

Therefore, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for PTSD.  Because the preponderance of the 
evidence is against the Veteran's claim, the benefit of the 
doubt provision does not apply.  Accordingly, the Board 
concludes that service connection for PTSD is not warranted.  
See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2008).

II.  Major Depressive Disorder

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is not entitled to service connection for major 
depressive disorder.  Although the Veteran was diagnosed with 
moderately severe schizoid personality during service, this 
was determined to be a pre-existing condition that was not 
aggravated by the Veteran's two and one half months of active 
service.  Specifically, an August 1956 Report of Aptitude 
Board finding stated that the Veteran met the minimum 
standards defined in AR 40-115 and his retention would not 
jeopardize his health or endanger that of his service 
associates.  Therefore, he was not eligible for discharge by 
reason of psychiatric disability.  The Board concluded that 
the Veteran's general qualifications did not warrant his 
retention in service, but that he was not in need of 
hospitalization and that his condition existed prior to 
service and had not been aggravated by service.  Thus, it was 
recommended that the Veteran be discharged by reason of 
unsuitability.  On his September 1956 separation examination, 
his psychiatric system was determined to be clinically 
normal.  

Nonetheless, as was noted above, the presumption of soundness 
has not been rebutted by clear and unmistakable evidence in 
this case, and therefore the Veteran's claim is construed as 
one of service incurrence rather than aggravation.  In this 
regard, the post-service medical evidence shows that the 
Veteran did not seek treatment for a psychiatric disorder, to 
include major depressive disorder, for many years after his 
separation from service.  A prolonged period without medical 
complaint can be considered, along with other factors 
concerning a Veteran's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider 
all the evidence including the availability of medical 
records, the nature and course of the disease or disability, 
the amount of time that elapsed since military service, and 
any other relevant facts in considering a claim for service 
connection.  Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-
81 (Fed. Cir. 2000) (holding that the absence of medical 
records during combat conditions does not establish absence 
of disability and thus suggesting that the absence of medical 
evidence may establish the absence of disability in other 
circumstances).  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact 
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  Therefore, the Board finds that 
major depressive disorder did not manifest during service or 
for many years thereafter.

In addition to the lack of evidence showing that major 
depressive disorder manifested during service or within close 
proximity thereto, the more probative medical evidence of 
record does not link the Veteran's current major depressive 
disorder to the his military service, to include as secondary 
to his service-connected bilateral hearing loss and tinnitus.  
In this regard, the Board notes that there is conflicting 
evidence of record.  

In August 2008, a private psychological evaluation was 
performed.  The private physician opined that 
symptomatically, it did appear at first that the Veteran's 
depression was part of an adjustment disorder that was based 
almost solely on his tinnitus and hearing loss.  Under the 
circumstances however, the private physician found the 
Veteran to be so severely depressed and not only non 
progressed up to that time but actually exacerbated in terms 
of virtually all of his symptoms that one must see that 
despite the depression that ordinarily occurred with PTSD, 
the Veteran was severely depressed with unmistakable 
melancholic features.  Moreover, the adjustment disorder with 
depression that had been the result of the Veteran's 
exacerbating difficulties with hearing acuity also spoke for 
itself as it were.  The Veteran was as likely as not to have 
developed shame, self-dejection, and general amotivational 
social behavior that he now demonstrates as a direct cause of 
the difficulties he had in hearing and understanding others.  

The private physician continued that the Veteran's major 
depressive disorder was obvious and consisted of his 
difficulties with insomnia, problems in even remembering the 
types of medications that he was taking, his lack of regular 
appetite and eating along with his withdrawal from people 
whom he is most fond of such as his grandchildren all weighed 
very heavily on the ideation of his deteriorating affectual 
response and the depression that was seen almost immediately 
upon first encountering the "hapless" Veteran.  The private 
physician stated that there was a clear nexus between 
virtually all of the Veteran's Axis I disorders, which 
included major depressive disorder, and his unfortunate 
traumatic experiences he witnessed while in advanced rifle 
training at Camp Pendleton during the time that he served in 
the U.S. Marine Corps. 

On the other hand, the Veteran was afforded a VA examination 
in September 2008.  At that examination, the examiner 
reviewed the Veteran's claims file, to include his medical 
records.  The examiner took down the Veteran's medical and 
military history and performed a psychological examination.  
The examiner diagnosed the Veteran with depressive disorder 
due to a general medical condition (cardiac).  As rationale 
for this opinion, the VA examiner noted that the Veteran had 
a noncompensable evaluation for his service-connected hearing 
loss.  He stated that the depression was not secondary to a 
hearing loss that did not have any impairment rating.  The 
Veteran had been rated for service-connected tinnitus, but 
the Veteran's records did not support that he had depression 
secondary to tinnitus.  In this regard, research on tinnitus 
suggested that tinnitus could be irritating or frustrating, 
but the research did not support that tinnitus caused 
depression.  In addition, the Veteran had a complex medical 
case with a serious heart condition.  He noted that his heart 
was working around 5 percent capacity.  He had numerous 
medical procedures to his heart since 1999.  Earlier in 2008, 
he had a pace maker for atrial fibrillation.  The Veteran 
also had another complicating medical issue of COPD.  In 
1999, he had a prostatectomy due to cancer.  All of these 
disorders were serious and threatened his life, and are ones 
that could end ones career. 

The VA examiner continued that he had read the August 2008 
private evaluation, and that he disagreed with this report 
and did not find it credible.  In his opinion, this was a 
"shotgun report", meaning it was one that covered so many 
issues such as that of PTSD, major depression and adjustment 
disorder, that it called into question the credibility of the 
diagnosis.  It was obvious that when one diagnosis was not 
granted service connection, the private physician provided 
angles of other diagnoses so that the he has another 
diagnosis to be looked at for service connection.  The August 
2008 report was unbelievable in clinical practice and it was 
not how the Veteran presented in the real world.  He 
continued that he had reviewed a host of reports by the 
private physician over the years and had found, as well as 
his professional colleagues, that his reports tend to 
drastically portray the Veteran in a different social, 
occupational or diagnostic fashion than with that of the 
consensus of examiner's that he worked with.  The impairments 
were so drastic as to be unbelievable. 

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

Having reviewed the aforementioned medical opinions and 
reports, the Board finds that there is insufficient medical 
evidence to establish an etiological link between the 
Veteran's major depressive disorder and his active service, 
to include as secondary to service-connected bilateral 
hearing loss and tinnitus.  As noted above, the August 2008 
private did relate the Veteran's major depressive disorder to 
his active service and his service-connected bilateral 
hearing loss and tinnitus.  However, as was discussed above 
with regard to the Veteran's PTSD claim, this opinion 
contains factual inaccuracies and is not based on a review of 
the Veteran's records.  Thus, this opinion is overshadowed by 
the September 2008 VA opinion that clearly indicated that the 
Veteran's major depressive disorder was due to a general 
medical condition, as opposed to some other factor such as 
his bilateral hearing loss or tinnitus.  Indeed, this opinion 
was based on a complete review of the entire claims file, 
which included the August 2008 private opinion, and provided 
sound reasoning to support the conclusion, including medical 
research.  

Again, there is no indication that the private physician 
reviewed the Veteran's claims file or any of his service 
records, as is reflected by the inaccuracies in the report, 
such as referring to the Veteran as a Vietnam Veteran.  
Rather, this opinion was based on the unsubstantiated history 
as provided by the Veteran.  This history, as noted by the VA 
examiner, is at best questionable.  As detailed above, the 
private physician has a reputation of exaggerating his 
reports such that they are unbelievable.  Finally, and of 
great significance, the VA opinion was rendered by a doctor 
of psychology licensed in clinical psychology, whereas the 
private opinion was provided by a doctor of education, who 
was a "consulting psychologist."  The probative value of a 
medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  See 
Sklar v. Brown, 5 Vet. App. 140 (1993).  Therefore, the Board 
finds the VA opinion to be more probative than the opinion of 
the Veteran's private physician.

Again, although the Veteran might sincerely believe that his 
major depression was caused by his active service, or caused 
or aggravated by his service- connected bilateral hearing 
loss and tinnitus, the Veteran, as a lay person, is not 
competent to make such diagnoses.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Therefore, any statements by the 
Veteran regarding such etiology or onset do not constitute 
competent medical evidence on which the Board can make a 
service connection determination.

In summary, the Board finds that major depressive disorder 
was not diagnosed in service or for many years thereafter, 
and the medical evidence of record shows that the Veteran's 
current major depressive disorder is not causally related to 
or aggravated by his service-connected bilateral hearing loss 
or tinnitus.  For the reasons and bases discussed above, the 
Board has concluded that the negative evidence in this case 
outweighs the evidence in favor of the Veteran's claims.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for major depressive disorder, to include as 
secondary to service-connected bilateral hearing loss and 
tinnitus.  Because the preponderance of the evidence is 
against the Veteran's claim, the benefit of the doubt 
provision does not apply.  Therefore, the Board concludes 
that service connection for major depressive disorder is not 
warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for major depressive 
disorder, to include as secondary to service-connected 
bilateral hearing loss and tinnitus, is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


